Version originale espagnole

ANH.=

Agencia Nacional de Hidrocarburos
S Ministerio de Minas y Energía
Libertad y Orden República de Colombia

008000000

Al responder cite: Radicado 20121400041401

Bogotá D.C., jueves, 03 de mayo de 2012

Doctor

Kai Li

Representante Legal

Moriche Sinoco S.A.

Cra. 47A No. 96-41 Oficina 610 Edificio Bussiness Point
Ciudad

Asunto: Contrato de ESP VMM-17, Otrosí No. |

Respetado doctor Li:

Remitimos para su conocimiento, un (1) original del documento del asunto, en cuatro (4) folios, de
fecha 12 de abril de 2012.

as ente,

vier Betancourt Valle
fe de la Oficina Asesora Jurídica

Avenida Calle 26 No. 59-65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia
[iusww co] infoanh gov co | Código Postal: 111321

E]
AGENCIA NACIONAL DE HIDROCARBUROS
OTROSÍ No. 1 AL CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE

HIDROCARBUROS No. 37 DE 2009 BLOQUE VMM-17
Página 1 de 4

Los contratantes, a saber: por una parte, la Agencia Nacional de Hidrocarburos, en adelante
ANH, Agencia Estatal del sector descentralizado de la Rama Ejecutiva del Orden Nacional, con
personería jurídica, patrimonio propio, autonomía administrativa, técnica y financiera, adscrita
al Ministerio de Minas y Energía. creada por el Decreto. Ley 1760 de Junio 26 de 2003,
modificado por el Decreto 4137 de 2011, con domicilio principal en Bogotá, D.C., representada
por ORLANDO CABRALES SEGOVIA, identificado con la cédula de ciudadanía No.
80.417.522 expedida en Usaquén, obrando en calidad de Presidente de la entidad, según consta
en el Decreto No. 4456 del 25 de noviembre de 2011 y Acta de Posesión No. 066 del 28 de
noviembre de 2011, y por la otra parte, MORICHAL SINOCO S.A., sucursal de sociedad
extranjera establecida mediante la Escritura Pública No. 1116 otorgada en la Notaría 15 de
Bogotá, el día 10 de julio de 2009, inscrita en la Cámara de Comercio el 15 de julio del mismo
año bajo el No. 00179106 del libro VI, con domicilio en Bogotá e identificada con NIT. No.
900300572-3, representada por KAI LI, ciudadano extranjero, identificado con cédula de
extranjería No. 393585, en adelante denominado EL CONTRATISTA, quien manifiesta: 1.
Que tal y como consta en el certificado de existencia y representación legal actualizado, se
encuentra debidamente facultado para suscribir el presente Otrosí. 2. Bajo la gravedad del
juramento que él y la sociedad que representa no están incursos en causal alguna de inhabilidad,
incompatibilidad o conflicto de intereses para suscribir el presente documento.

La ANH y el contratista hacen constar que suscriben el presente Otrosí, previo las siguientes

CONSIDERACIONES

Que el contrato de EXP VMM-17 se suscribió el 31 de marzo de 2009, contemplando como
actividades exploratorias para la primera y segunda fases del Periodo de Exploración, las
siguientes:

Programa Mínimo Exploratorio

Total
Fase | Duración Actividad Actividad
US$
Adquisición, procesamiento e interpretación de 80 Km de| 1.043.478
1 36 meses | sísmica 2D.
Perforación de 1 Pozo exploratorio A3. 600.000
2 36 meses | Perforación de 2 Pozos exploratorios A3. 1.200.000

Programa Exploratorio Adicional

e | Duración

Avenida Calle 26 No 59-65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia

q
AGENCIA NACIONA. DE HIDROCARBUROS
OTROSÍ No. 1 AL CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE
HIDROCARBUROS No. 37 DE 2009 BLOQUE VMM-17
Página 2 de 4

EXE AAA

| 1 | 16h Adquisición, procesamiento e interpretación de 23 Km de 300.000 |

sísmica 2D.
55 E ¡e

Que mediante la comunicación identificada con el radicado No. 20123700024912 del 29 de
febrero de 2012, el contratista solicitó a la ANH la unificación de la primera y segunda fases
del Periodo de Exploración del contrato, con ocasión de retrasos en los pronunciamientos del
Ministerio de Ambiente en el trámite de licenciamiento ambiental adelantado por éste.

Que la Subdirección Técnica remitió a la Oficina Asesora Jurídica con memorando No.
20122100012603 del 6 de marzo de 2012, la solicitud del contratista para su respectivo análisis
e información sobre el estado del contrato.

Que una vez sometida la solicitud del contratista a concepto de la Oficina Asesora Jurídica,
ésta emitió concepto jurídico favorable sobre el particular, a través del memorando No.
20121400013623 del 12 de marzo de 2012, acudiendo al principio de la autonomía de la
voluntad en materia contractual y señalando que la unificación propuesta no modifica la
duración del Periodo de Exploración, ni el presupuesto de las fases unificadas.

Que para efectos de aprobar la unificación propuesta, el Presidente de la entidad es el
competente conforme lo previsto en el Artículo 10, numeral 3 del Decreto 4137 de 2011.

Que en virtud de lo anterior, las Partes suscriben el presente Otrosí que se rige por las
siguientes cláusulas: ”

CLÁUSULA PRIMERA: Modificar el Contrato de E£P VMM-17 en los siguientes términos:

1. Modifíquese la cláusula 4, numeral 4.1. del Contrato de E£P VMM-17, la cual quedará de
la siguiente forma:

4.1. Periodo de Exploración: El Periodo de Exploración tendrá una duración de seis (6) años a
partir de la Fecha Efectiva y se compone de las fases unificadas que se describen en el anexo C.

Parágrafo: La unificación de la primera y segunda fases del Periodo de Exploración,
comprende el desarrollo de los compromisos exploratorios de cada una de ellas, durante el
plazo que ha sido unificado. Lo anterior sin perjuicio del deber que le asiste a EL
CONTRATISTA de cumplir de manera completa, independiente y diferenciada todas las
obligaciones que le son inherentes a dichas fases, en especial el pago de los derechos
económicos que a ellas corresponde.

Avenida Calle 26 No 59-65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia

www amb. gov.co] infoíZanh gov.col
EZ
AGENCIA NACIONAL DE HIDROCARBUROS
OTROSÍ No. 1 AL CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE

HIDROCARBUROS No. 37 DE 2009 BLOQUE VMM-17
Página 3 de 4

2. Modifíquese el Anexo C del Contrato de E£P VMM-17, el cual quedará de la siguiente
forma:

ANEXO C
PROGRAMA OBLIGATORIO DE EXPLORACIÓN

EL CONTRATISTA se obliga a llevar a cabo, como mínimo, el Programa Exploratorio que
se describe a continuación: (...)
Programa Mínimo Exploratorio:

A 3É
Fases [ Duració Actividad Total o
== _—+
ly2 Adquisición, procesamiento e interpretación de 80 1.043.478
Unificada| 72 meses | Km de sísmica 2D.
s Perforación de tres (3) Pozos exploratorios A3. 1.800.000 |

Inversión; 2.843.478

Programa Exploratorio Adicional

Pases Duració Actividad Total Actividad
n US$ =l
ly2 na ” s z
Unifcal 1 d Adquisición, procesamiento e interpretación de 23 300.000
. km de sísmica 2D, >
E E
E E Inversión] —— 300.000
Ss
Inversión total; 3.143.478

Nota 1: EL CONTRATISTA se compromete a realizar los estudios preliminares en materia
ambiental, tales como el reconocimiento del área donde se identifiquen las posibles
afectaciones que generarían las actividades previstas, y las medidas de manejo que se requieran
para cada una de ellas.

Nota 2: Se entiende que este programa exploratorio está diseñado para la búsqueda de
Hidrocarburos Convencionales exclusivamente. No incluye ninguna actividad exploratoria
relacionada con Gas Metano Asociado al Carbón, hidrocarburo para el cual los permisos de
exploración se encuentran suspendidos de conformidad con lo previsto en el Acuerdo 042 del
29 de noviembre de 2006 del Consejo Directivo de LA ANH.

CLÁUSULA SEGUNDA: El contratista deberá adoptar las medidas y acciones necesarias
para ajustar la carta de crédito que asegure el cumplimiento y la correcta ejecución de todas las

Avenida Calle 26 No 59-65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia

[wwwcanh.gov co | info:

aa
E

AGENCIA IVACIONAL DE HIDROCARBUROS

OTROSÍ No. 1 AL CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE
HIDROCARBUROS No. 37 DE 2009 BLOQUE VMM-17
Página 4 de 4

obligaciones inherentes a la primera y segunda fases unificadas del Periodo de Exploración, en
los términos de la cláusula 50 del Contrato.

CLÁUSULA TERCERA: Las demás estipulaciones del Contrato, continuarán en pleno vigor
y serán vinculantes para las Partes.

CLÁUSULA CUARTA: El presente Otrosí, se perfeccionará con la suscripción del mismo
por las Partes.

Para constancia se firma en Bogotá, D.C., en dos (2) originales del mismo tenor, a los

"1 2 ABR 2012

AGENCIA NACIONAL DE HIDROCARBUROS

DO CABRALES SEGOVIA
Presidente

MORICHAL SINOCO S.A.

y)

KAI LI
Representante Legal

Avenida Calle 26 No 59-65 Piso 2 - PBX: (571) 5931717 - Fax (571) 5931718 - Bogotá, Colombia

[www.anh.gov.co | infocZanh gov.col
